DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,188,996. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 13 (drawn to a CRM):                                                 
Current Application
Claim 13:

A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more multi-core processors, cause said multi-core processors to perform the following: 

at a color image location to be changed, determining gradients of CIELAB L*, a*, b* with respect to changes in original Cyan (C), original Magenta (M), and original Yellow (Y); 

using determined L* gradient information to find a direction in CMY-space which moves towards a target a*, b* value while keeping L* unchanged within a predetermined tolerance; 

using determined a*, b* gradient information to find a scale value for a*, b* in a determined L* gradient direction to reach the target a*, b* value; 

altering the original CMY with the found scale value to yield a scaled CMY, and 

using the scaled CMY as replacement values for the original CMY values, the scaled CMY carrying the encoded signal.
‘996
Claim 1:

A method of encoding a signal in a color image comprising original Cyan (C), Magenta (M), Yellow (Y) by making signal changes in CIELAB a* and b* while maintaining L* within a predetermined tolerance, said method comprising: 
at a color image location being changed, determining gradients of L*, a*, b* with respect to changes in the original CMY; 


using determined L* gradient information to find a direction in CMY-space which moves towards a target a*, b* value while keeping L* unchanged within a predetermined tolerance; 

using determined a*, b* gradient information to find a scale value for a*, b* in a determined L* gradient direction to reach the target a*, b* value; 

applying the found scale value to the original CMY to yield scaled CMY, and 

using the scaled CMY as replacement values for the original CMY values, the scaled CMY carrying the encoded signal.


Regarding Claim 14
Current Application
Claim 14:

The non-transitory computer readable medium of claim 13, further comprising instructions stored therein that, when executed by one or more multi-core processors, cause said multi-core processors to perform the following: 

if L* has changed above the predetermined tolerance, use the a*, b* gradient information to find a direction that changes L* while keeping a*, b* unchanged within a predetermined tolerance, and use the L* gradient information to find a scale value of this change to reduce L*.
‘996
Claim 2:

The method of claim 1, further comprising, 





if L* has changed above the predetermined tolerance, using using 


Regarding claim 15
Current Application
Claim 15

The non-transitory computer readable medium of claim 13 
in which the target a*, b* value represents an a*, b* value which includes the encoded signal value for an image pixel or group of image pixels.
‘996
Claim 3:

The method of claim 1 

in which the target a*, b* value represents an a*, b* value which includes the encoded signal value for an image pixel or group of image pixels.


Regarding claim 16
Current Application
Claim 16:

The non-transitory computer readable medium of claim 13 
in which the color image location being changed comprises an image pixel or group of image pixels.
‘996
Claim 4:

The method of claim 1 

in which the color image location being changed comprises an image pixel or group of image pixels.


Regarding claim 17
Current Application
Claim 17:

An apparatus comprising: 

memory storing a color image comprising original Cyan (C), original Magenta (M), and original Yellow (Y), collectively original CMY, and information represent a contour representing a constant CIELAB L* for different values of the original CMY; 

means for determining L* gradient information, at a starting location on the contour represented by an original CIELAB a*, b*, to find a direction in CMY-space which moves towards a target CIELAB a*, b*, the CIELAB target a*, b* residing on the contour; 




means for determining a scalar representing the distance between the original CIELAB a*, b* and the target CIELAB a*, b*; and 

means for applying the determined scalar to the original CMY, 

the resulting scaled CMY carrying the encoded signal.
‘996
Claim 1:

A method of encoding a signal in a color image comprising original Cyan (C), Magenta (M), Yellow (Y) by making signal changes in CIELAB a* and b* while maintaining L* within a predetermined tolerance, said method comprising: 



at a color image location being changed, determining gradients of L*, a*, b* with respect to changes in the original CMY; using determined L* gradient information to find a direction in CMY-space which moves towards a target a*, b* value while keeping L* unchanged within a predetermined tolerance; 

using determined a*, b* gradient information to find a scale value for a*, b* in a determined L* gradient direction to reach the target a*, b* value; 

applying the found scale value to the original CMY to yield scaled CMY, and 

using the scaled CMY as replacement values for the original CMY values, the scaled CMY carrying the encoded signal.


Regarding claim 18
Current Application
Claim 18:

The apparatus of claim 17 further comprising means for correcting the scaled CMY values when L* is located off the contour.
‘996
Claim 6:

The method of claim 5 further comprising correcting the scaled CMY values when L* is located off the contour


Regarding claim 19
Current Application
Claim 19:

A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more multi-core processors, cause said multi-core processors to perform the following: 

accessing CIELAB L*, a*, b* values representing a color image comprising CMY channels; 

generating a local approximation of a CIELAB L* contour; 

determining a direction along the CIELAB L* contour to introduce a change to carry a signal in the color image; 

determining an amount of change using a rate of change in the determined direction; 

applying the determined amount to achieve new CIELAB L*, a*, b* values, the new CIELAB L*, a*, b* values carrying the signal.
‘918
Claim 12:

A method of encoding a signal in a color image comprising: 




obtaining first CIELAB L*, a*, b* values representing a color image comprising CMY channels; 

generating a local approximation of a L* contour; 

determining a direction along the L* contour to introduce a change to carry a signal in the color image; 


determining an amount of change using a rate of change in the determined direction; 

applying the determined amount to the first CIELAB L*, a*, b* values to achieve second new CIELAB L*, a*, b* values, the second new CIELAB L*, a*, b* values carrying the signal.




As shown in the table above, with boldface showing the difference(s), it is clear that all the elements of the application claims [13-19] are to be found in patent claims [1-4, 6 & 12], as the application claims [13-19] fully encompasses patent claims [1-4, 6 & 12].  The difference between the application claims [13-19] and the patent claims [1-4, 6 & 12] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1-4, 6 & 12] of the patent is in effect a “species” of the “generic” invention of the application claims [13-19].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims [13-19] are anticipated by claims [1-4, 6 & 12] of the patent, it is not patentably distinct from claims [1-4, 6 & 12] of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2005/0111694 to Loce et al. provides methods and apparatus for spectrally-encoding plural source images and for providing the spectrally-encoded plural source images in a composite image, for rendering the composite image in a physical form, or for recovering at least one of the encoded source images from the rendered composite image such that the recovered source image is made distinguishable. Source image confusion in a rendered composite image is controlled by application of a illuminant-neutral gray component replacement (GCR) technique to the darkness common to the different colorants under the multiple illuminants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672